 

Exhibit 10.4

 

Amended and Restated Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Kura Oncology, Inc. (“Kura”) or any of its subsidiaries (each
such member, an “Eligible Director”) will receive the compensation described in
this Amended and Restated Non-Employee Director Compensation Policy (this
“Policy”) for his or her Board service. This Policy is effective as of March 12,
2020 for the Lead Independent Director Service Retainer and as of January 1,
2020 for all other service retainers (the “Effective Date”) and may be amended
at any time in the sole discretion of the Board or the Compensation Committee of
the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.

Annual Board Service Retainer:

a.All Eligible Directors: $40,000

 

2.

Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $7,500

b.Member of the Compensation Committee: $5,000

c.Member of the Nominating & Governance Committee: $4,000

 

3.

Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):

a.Chairman of the Audit Committee: $7,500

b.Chairman of the Compensation Committee: $5,000

c.Chairman of the Nominating & Governance Committee: $4,000

 

4.

Annual Lead Independent Director Service Retainer: $27,500

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Kura Oncology,
Inc. Amended and Restated 2014 Equity Incentive Plan (the “Plan”). All stock
options granted under this Policy will be nonstatutory stock options, with an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Plan) of the underlying common stock of Kura on the date of grant, and a
term of ten years from the date of grant (subject to earlier termination in
connection with a termination of service as provided in the Plan, provided that
upon a termination of service

 

--------------------------------------------------------------------------------

 

other than for death, disability or cause, the post-termination exercise period
will be 12 months from the date of termination).

 

1.Initial Grant: On the date of the Eligible Director’s initial election to the
Board, for each Eligible Director who is first elected to the Board on or
following the Effective Date (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option for 46,000 shares (the “Initial
Grant”).  The shares subject to each Initial Grant will vest in equal annual
installments over a three year period such that the option is fully vested on
the third anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) through each such vesting date and
will vest in full upon a Change in Control (as defined in the Plan).

 

2.Annual Grant: On the date of each Kura’s annual stockholder meeting held after
the Effective Date, for each Eligible Director who continues to serve as a
non-employee member of the Board (or who is first elected to the Board at such
annual stockholder meeting), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 23,000 shares (the “Annual Grant”). In addition, each
Eligible Director who is first elected to the Board following (i) the Effective
Date and (ii) the date of Kura’s first annual stockholder meeting, and other
than at an annual stockholder meeting will be automatically, and without further
action by the Board or Compensation Committee of the Board, granted an Annual
Grant, pro-rated for the number of months remaining until the next annual
stockholder meeting.  The shares subject to the Annual Grant will vest on the
one year anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) through such vesting date and will
vest in full upon a Change in Control (as defined in the Plan).

 

2

 